09-5098-ag
         Yan v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A099 026 125
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of January, two thousand eleven.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                   Circuit Judges.
11       _______________________________________
12
13       LAN YAN,
14
15                       Petitioner,
16
17                        v.                                    09-5098-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                Gerald Karikari, Law Office of
26                                      Gerald Karikari, P.C., New York, New
27                                      York.
28
29       FOR RESPONDENT:                Tony West, Assistant Attorney
30                                      General; David V. Bernal, Assistant
31                                      Director; Anthony C. Payne, Senior
32                                      Litigation Counsel, Office of
33                                      Immigration Litigation, Civil
34                                      Division, U.S. Department of
35                                      Justice, Washington, D.C.
1
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

6        Petitioner, Lan Yan, a native and citizen of the

7    People’s Republic of China, seeks review of a November 18,

8    2009, order of the BIA affirming the March 12, 2008,

9    decision of Immigration Judge (“IJ”) Douglas B. Schoppert

10   denying her application for asylum, withholding of removal,

11   and relief under the Convention Against Torture (“CAT”).        In

12   re Lan Yan, No. A099 026 125 (B.I.A. Nov. 18, 2009), aff’g

13   No. A099 026 125 (Immig. Ct. N.Y. City Mar. 12, 2008).     We

14   assume the parties’ familiarity with the underlying facts

15   and procedural history of the case.

16       “Where the BIA adopts an IJ’s decision, we review the

17   IJ’s factual findings, including adverse credibility

18   determinations, under the substantial evidence standard,

19   treating them as ‘conclusive unless any reasonable

20   adjudicator would be compelled to conclude to the

21   contrary.’”   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

22   2008), quoting 8 U.S.C. § 1252(b)(4)(B); see also Shu Wen

23   Sun v. BIA, 510 F.3d 377, 380 (2d Cir. 2007) (“we undertake

                                   2
1    a highly deferential review of the IJ’s findings,” including

2    adverse credibility determnations (internal quotation marks omitted)).

3        Substantial evidence supports the IJ’s adverse

4    credibility determination.     The IJ reasonably found Yan not

5    credible because: (1) her testimony that she was detained

6    for three days was contradicted by her asylum application in

7    which she indicated that she had never been detained; (2) in

8    her credible fear interview, her application, and her

9    testimony, she gave conflicting accounts of the gender,

10   birth order, and birth dates of her two children, and she

11   has offered only incredible explanations for those

12   inconsistencies; and (3) she admitted at her hearing that

13   she lied to immigration officials, giving yet another

14   conflicting account of her children’s gender to avoid

15   removal.   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166-167

16   (2d Cir. 2008).   Moreover, a reasonable factfinder would not

17   have been compelled to credit her explanations for the

18   inconsistency and falsehood.     See Majidi v. Gonzales, 430

19   F.3d 77, 80-81 (2d Cir. 2005).      Additionally, the IJ’s

20   unchallenged finding that Yan failed to provide adequate

21   corroborating evidence to rehabilitate her otherwise

22   incredible testimony provides further support for the IJ’s


                                     3
1    adverse credibility determination.    See Biao Yang v.

2    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

3        The IJ’s adverse credibility determination was fatal to

4    her application for asylum, withholding of removal, and CAT

5    relief.   See Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir.

6    2006).

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of

9    removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.

12                               FOR THE COURT:

13                               Catherine O’Hagan Wolfe, Clerk

14




                                   4